[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-14674                 ELEVENTH CIRCUIT
                                                                 APRIL 15, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                     D. C. Docket No. 06-00034-CR-MHS-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

E. GOODMAN OBOT,
a.k.a. Etiowo Archibong Obot,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (April 15, 2010)

Before BARKETT, WILSON and FAY, Circuit Judges.

PER CURIAM:

      E. Goodman Obot appeals the district court’s revocation of his supervised
release and imposition of a sentence for four months of imprisonment and twelve

months of supervised release, pursuant to 18 U.S.C. § 3583(e).1 Obot argues that

even though he did eventually allocute at sentencing, the district court pronounced

and imposed his sentence before affording him that opportunity in violation of the

Due Process clause and Federal Rule of Criminal Procedure 32.1(b)(2)(E).

Specifically, Obot asserts that the district court erred for failure to personally invite

him to speak. Upon review of the record and the parties’ briefs, we affirm.

      We review “questions involving the legality of a criminal sentence de novo.”

United States v. Taylor, 11 F.3d 149, 151 (11th Cir. 1994) (per curiam). We also

review “de novo legal questions concerning the Federal Rules of Criminal

Procedure.” United States v. Spears, 443 F.3d 1358, 1361 (11th Cir. 2006) (per

curiam).

      “Allocution is the right of the defendant to make a final plea on his own

behalf to the sentencing judge before his sentence.” United States v. Carruth, 528

F.3d 845, 846 (11th Cir. 2008) (per curiam) (citation omitted). “In any probation

or supervised release revocation hearing, ‘a defendant must be afforded an

opportunity to make a statement and present any information in mitigation.’” Id.

(citing Fed.R.Crim.P. 32.1(b)(2)(E)). Therefore, a district court’s failure to afford



      1
          The record shows that Obot was released on February 5, 2010.

                                               2
to the defendant the right of allocution warrants reversal. Id. at 847; United States

v. Eads, 480 F.2d 131, 133 (5th Cir. 1973) (per curiam) (holding that, in a

revocation hearing, “sentences imposed upon those convictions are vacated and the

cause remanded to the district court for resentencing after affording the appellant

his right to allocute”); see also United States v. Phillips, 936 F.2d 1252, 1256 (11th

Cir. 1991).

      We hold that, consistent with the requirements of Rule 32.1(b)(2)(E), the

district court did not abridge Obot’s right to allocute. The transcript from the

revocation hearing indicates that the district court specifically asked if Obot

“wish[ed] to make a statement.” Doc. 48 at 6. While the district court suggested

that the recommended sentence was appropriate, the record shows that the district

court did not impose the sentence until Obot had completed his allocution at

length. Doc. 49 at 8, 9–13. Therefore, the district court did not prematurely

announce Obot’s sentence. Accordingly, we affirm.

      AFFIRMED




                                           3